Citation Nr: 1545631	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  14-14 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Durham, Counsel






INTRODUCTION

The Veteran served on active duty from March 1989 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 RO decision, which, in pertinent part, denied entitlement to TDIU.  That decision also denied several claims for service connection, and the April 2014 Statement of the Case included five service connection issues in addition to entitlement to TDIU.  However, as the Veteran specifically indicated on his substantive appeal that he only wished to appeal the issue of entitlement to TDIU, these other issues are not on appeal before the Board.

Although the Veteran wrote on his April 2014 substantive appeal that he felt the 50 percent rating for posttraumatic stress disorder (PTSD) with cognitive dysfunction and depression was inadequate, this issue is not currently before the Board.  The RO had last adjudicated the rating for the Veteran's psychiatric condition in a June 2012 decision, with which the Veteran disagreed.  A Statement of the Case was issued in November 2013, so the Veteran had until January 2014 to submit a timely substantive appeal.  No communication was received from him within that time frame that could be classified as an appeal.  The substantive appeal received in April 2014, while timely with respect to the TDIU issue, was not timely with respect to the rating for his PTSD.  

However, his argument as to entitlement to an increased rating for service-connected PTSD with cognitive dysfunction and depression as shown on his April 2014 substantive appeal will be REFERRED to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.




REMAND

The Veteran is seeking entitlement to TDIU.  Additional development is necessary prior to the adjudication of this claim.  

In the April 2014 substantive appeal, the Veteran suggested that he is unemployable due to his PTSD with cognitive dysfunction and depression and indicated that he is currently seeking treatment for PTSD at Coastal Horizons Center.  These records have not been associated with the file.  VA has an obligation under the Veterans Claims Assistance Act of 2000 (VCAA) to assist claimants in obtaining evidence, to include relevant records from VA or private medical care providers.  38 C.F.R. § 3.159 (2015).  As such, the Board finds that this issue should be remanded in order to attempt to obtain these records.

Additionally, the RO should also obtain any and all recent VA treatment records that have not yet been associated with the claims file. 

In 2012, the Social Security Administration requested copies of the Veteran's records in connection with a claim for disability benefits.  It is not known whether that claim remains pending or has been resolved, or whether SSA sent the Veteran for any independent evaluations but VA is required to obtain records from SSA.

Finally, as this issue is already being remanded for further development, and it has been over 3 years since his last VA examination pertaining to his service-connected PTSD (to which the Veteran attributes his unemployability), the Board finds that the Veteran should be provided a new VA examination in order to determine the current severity and manifestations of his service-connected PTSD.
	
Accordingly, the case is REMANDED for the following action:

1. Obtain any and all available VA treatment records from the Columbia, South Carolina, VA Medical Center (VAMC) and associated clinics from July 2012 to the present.


2. Send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to enable the RO to obtain any additional pertinent evidence not currently of record.  Specifically, attempts should be made to obtain medical records from Coastal Horizons Center.  Associate any records received, including negative responses, with the claims file.  The Veteran should be notified if VA is unable to obtain any identified records.

3. Request the Veteran's records from the Social Security Administration.  If the records are not obtained, notify the Veteran.

4. The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected PTSD to include cognitive dysfunction and depression.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must provide the underlying reasons for any opinions provided.

5. Then, readjudicate the claim.  In particular, review all the evidence that was submitted since the SOC was issued.  If the benefits sought on appeal remain denied, he and his representative should be provided a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2015).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






